                                                                           ORDERED ACCORDINGLY.


                                                                            Dated: November 15, 2019
                               UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ARIZONA
                                               Minute Entry                _________________________________
                                                                           Brenda K. Martin, Bankruptcy Judge
Hearing Information:
                    Debtor:   MARY KATHLEEN HRABCZUK
              Case Number:    2:18-BK-13701-BKM    Chapter: 13

       Date / Time / Room:    THURSDAY, NOVEMBER 14, 2019 11:00 AM 7TH FLOOR #701
     Bankruptcy Judge:        BRENDA K. MARTIN
        Courtroom Clerk:      ELIZABETH PASCUA
         Reporter / ECR:      LETICIA OROSCO                                                               0

Matter:
         TRUSTEE'S MOTION TO DISMISS
         R / M #: 47 / 0


Appearances:
       ROSS MUMME, ATTORNEY FOR EDWARD MANEY


Proceedings:                                                                                           0

       Mr. Mumme informs the Court that he does not expect Mr. Lischwe. He notes that on 10-29-2019 the Court
       granted an extension until 12-11-2019 for the debtor to bring plan payments current or request other relief. He
       spoke to Mr. Lischwe. The parties agreed to set 12-11-2019 as the drop dead date for the debtor to do one of
       three items, 1) make a minimum payment of $9,000.00 to the trustee, 2) file a modified plan seeking moratorium,
       or 3) have the house under contract for sale. He responds to the Court's questions. If one of those things
       happens, he will see how things proceed. If none of those things happen, he will lodge an order the next
       business day. He suggests setting a back up hearing.

       COURT: IT IS ORDERED APPROVING THE PARTIES' AGREEMENT AS STATED ON THE RECORD. IT IS FURTHER
       ORDERED SETTING A CONTINUED HEARING FOR 12-17-2019 AT 11:00 AM.




    Case 2:18-bk-13701-BKM             Doc 55 Filed 11/15/19 Entered 11/15/19 07:30:34 Desc
Page 1 of 1                            Main Document    Page 1 of 1                11/14/2019 1:11:19PM
